Case 2:16-cv-00881-KM-ESK Document 295 Filed 03/25/20 Page 1 of 1 PageID: 8535




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 SUSAN ALBERS, et al., individually
 and on behalf of all others similarly
 situated,
                                                 Civ. No. 16-881(KM)(ESK)
                 Plaintiffs,
                                                          ORDER
            v.

 MERCEDES-BENZ USA, LLC, a
 Delaware Limited Liability Company,
 DAIMLER AG, a foreign corporation,
 ROBERT BOSCH LLC, a Delaware
 Limited Liability Company, and
 ROBERT BOSCH GMBH, a foreign
 corporation,

                 Defendants.



KEVIN MCNULTY, U.S.D.J.
      Defendant Robert Bosch GmbH (“Bosch GmbH”) having filed a motion
(DE 239) to dismiss the Fifth Consolidated and Amended Class Action
Complaint (DE 185); and the Plaintiffs having filed an opposition in response to
the motion (DE 240); and Bosch GmbH having filed a reply (DE 245); and the
Court having decided the motion without oral argument; for the reasons stated
in the accompanying Opinion, and good cause appearing therefor;
      IT IS this 25th day of March, 2020
      ORDERED that Bosch GmbH’s motion (DE 239) to dismiss is DENIED.



                                           /s/ Kevin McNulty
                                           ______________________________
                                           Kevin McNulty
                                           United States District Judge
